
	
		II
		110th CONGRESS
		1st Session
		S. 1884
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2007
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to reauthorize and improve agricultural energy programs, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Harvesting Energy Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Energy
					Sec. 101. Federal procurement of biobased products.
					Sec. 102. Biorefinery development grants.
					Sec. 103. Biodiesel fuel education program.
					Sec. 104. Energy audit and renewable energy development
				program.
					Sec. 105. Renewable energy systems and energy efficiency
				improvements.
					Sec. 106. Biomass research and development.
					Sec. 107. Cooperative research and extension
				projects.
					Sec. 108. Continuation of bioenergy program.
					Sec. 109. Research, extension, and educational programs on
				biobased technologies and products.
					Sec. 110. Research and demonstration grants for biochar
				production systems.
					Sec. 111. Strategic biofuel feedstock reserve.
					TITLE II—Direct payments for value-added and renewable energy
				enterprises
					Sec. 201. Direct payments for value-added and renewable energy
				enterprises.
					TITLE III—Conservation
					Sec. 301. Conservation security program.
					Sec. 302. Environmental quality incentives program.
					Sec. 303. Funding and administration.
					TITLE IV—Clean energy practices
					Sec. 401. Flexible fuel vehicles.
					TITLE V—Research, development, and education
					Sec. 501. High-priority research and extension
				initiatives.
					Sec. 502. Research and development.
					Sec. 503. Renewable energy research, education, and educational
				program.
					Sec. 504. Renewable electricity and renewable fuels research
				and development.
					TITLE VI—Farm and rural applications for plug-in electric drive
				vehicles
					Sec. 601. Farm and rural applications for plug-in electric
				drive vehicles.
				
			IEnergy
			101.Federal
			 procurement of biobased productsSection 9002(k)(2)(A) of the Farm Security
			 and Rural Investment Act of 2002 (7 U.S.C. 8102(k)(2)(A)) is amended by
			 striking 2007 and inserting 2012.
			102.Biorefinery
			 development grantsSection
			 9003(h) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8103(h)) is amended by striking 2007 and inserting
			 2012.
			103.Biodiesel fuel
			 education programSection
			 9004(d) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8104(d)) is amended by striking 2007 and inserting
			 2012.
			104.Energy audit
			 and renewable energy development programSection 9005(i) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8105(i)) is amended by striking
			 2002 through 2007 and inserting 2008 through
			 2012.
			105.Renewable
			 energy systems and energy efficiency improvements
				(a)Pyrolysis and
			 thermochemical conversion systemsSection 9006(a)(1) of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8106(a)(1)) is amended by
			 inserting , including pyrolysis and thermochemical conversion systems
			 that can provide fuel and energy and electricity for use on farm or for
			 sale after systems.
				(b)FundingSection 9006 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8106) is amended by striking subsection (f)
			 and inserting the following:
					
						(f)FundingOf the funds of the Commodity Credit
				Corporation, the Secretary shall make available to carry out this section
				$280,000,000 for each of fiscal years 2008 through 2012, of which not less than
				$30,000,000 shall be used to assist in the purchase of pyrolysis and
				thermochemical conversion systems described in subsection
				(a)(1).
						.
				106.Biomass
			 research and development
				(a)Biomass
			 research and development initiativeSection 307 of the Biomass Research and
			 Development Act of 2000 (7 U.S.C. 8606) is amended—
					(1)in subsection
			 (d)(1)—
						(A)in the matter
			 preceding subparagraph (A), by inserting diversified after
			 development of;
						(B)in subparagraph
			 (A), by inserting (including native grasses and short-rotation
			 trees) after dedicated crops; and
						(C)by striking
			 subparagraph (C) and inserting the following:
							
								(C)the harvesting,
				handling, processing, transportation, and storage (including improvement of
				process technologies for the harvesting, processing, and preparation
				components) of feedstocks, including agricultural, forest, and waste products;
				and
								;
						(2)in subsection
			 (e)(3), by inserting , and to identify best practices to maximize water
			 efficiency after biobased products; and
					(3)in subsection (g)—
						(A)in paragraph (2)—
							(i)in the matter preceding subparagraph (A),
			 by striking 2010 and inserting 2012;
							(ii)in subparagraph
			 (A), by striking 20 percent and inserting 15
			 percent; and
							(iii)in subparagraph
			 (D), by striking 5 percent and inserting 10
			 percent; and
							(B)in paragraph (3),
			 by striking 2010 and inserting 2012.
						(b)FundingSection
			 310 of the Biomass Research and Development Act of 2000 (7 U.S.C. 8609) is
			 amended—
					(1)in subsection
			 (a), by striking paragraph (2) and inserting the following:
						
							(2)$200,000,000 for
				each of fiscal years 2008 through 2012;
							;
				and
					(2)in subsection
			 (b), by striking 2015 and inserting 2012.
					107.Cooperative
			 research and extension projectsSection 221 of the Agricultural Risk
			 Protection Act of 2000 (7 U.S.C. 6711) is amended by striking
			 2007 each place it appears and inserting
			 2012.
			108.Continuation
			 of bioenergy program
				(a)Feedstock
			 residue management programSection 9010 of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8108) is amended—
					(1)in subsection
			 (b), by striking subsection (c) each place it appears in
			 paragraphs (4) and (6) and inserting subsection (e);
					(2)by redesignating
			 subsection (c) as subsection (e); and
					(3)by inserting
			 after subsection (b) the following:
						
							(c)Feedstock
				residue management program
								(1)In
				generalAs part of the program carried out under this section,
				the Secretary shall establish a feedstock residue management program under
				which the Secretary shall provide incentives to agricultural producers
				(including forest owners) to properly collect, store, and transport cellulosic
				feedstocks for biofuel production.
								(2)IncentivesIn
				providing incentives under this subsection, the Secretary shall ensure, to the
				maximum extent practicable, that water quality, soil quality, wildlife habitat,
				and air quality are protected and enhanced.
								(d)Transition
				assistance program
								(1)In
				generalAs part of the program carried out under this section,
				the Secretary shall establish a transition assistance program for biomass
				energy feedstocks under which the Secretary shall provide funds to cellulosic
				biorefineries for use in making transition payments to agricultural producers,
				forest landowners, and ranchers for the conversion of land to energy crop
				production in preparation for bioenergy operations.
								(2)RequirementsIn
				carrying out the program under this subsection, the Secretary shall—
									(A)require an
				agricultural producer, forest landowner, or rancher participating in the
				program to establish, on land of the agricultural producer, forest landowner,
				or rancher, 1 or more crops of perennial plant material (such as switch-grass
				or short-rotation trees);
									(B)require that,
				with respect to a land conversion described in paragraph (1), an agricultural
				producer, forest landowner, or rancher shall ensure the protection and
				enhancement of soil quality and the prevention of soil erosion, nutrient
				leaching, and run off, particularly if the converted land is withdrawn from or
				otherwise was previously enrolled in the conservation reserve program
				established under subchapter B of chapter 1 of subtitle D of title XII of the
				Food Security Act of 1985 (16 U.S.C. 3831 et seq.) or other reserve program or
				is marginal, sensitive, or eroded land; and
									(C)provide to the
				agricultural producer, forest landowner, or rancher an annual payment during
				the period required to establish the crops on the land of the agricultural
				producer, forest landowner, or
				rancher.
									.
					(b)FundingSubsection (e) of section 9010 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8108) (as redesignated by
			 subsection (a)(2)) is amended—
					(1)in paragraph (1),
			 by striking and at the end;
					(2)in paragraph (2),
			 by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(3)$158,000,000 for
				fiscal year 2008, of which there shall be used to carry out subsection (c) not
				less than $8,000,000; and
							(4)$325,000,000 for
				each of fiscal years 2009 through 2012, of which—
								(A)there shall be
				used to carry out subsection (c) not less than—
									(i)$16,000,000 for
				fiscal year 2009;
									(ii)$32,000,000 for
				fiscal year 2010;
									(iii)$44,000,000 for
				fiscal year 2011; and
									(iv)$75,000,000 for
				fiscal year 2012; and
									(B)there shall be
				used to carry out subsection (d) not more than $150,000,000 for each fiscal
				year.
								.
					109.Research,
			 extension, and educational programs on biobased technologies and
			 products
				(a)DatabaseSection
			 9011(e)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8109(e)(2)) is amended by adding at the end the following:
					
						(C)DatabaseTo
				be eligible to receive a grant under this paragraph, not later than 1 year
				after the date of enactment of this subparagraph, each land-grant college or
				university that receives a grant shall make available to the public all
				information on biomass and other renewable energy resources, in a centralized,
				interactive database or wiki created and maintained by the
				Secretary.
						.
				(b)PrioritiesSection
			 9011(f)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8109(f)(1)) is amended by striking the period at the end and inserting “,
			 including—
					
						(A)the development
				of regional-scale agronomic production systems for energy feedstocks;
						(B)regional-scale
				analysis of natural resource management and environmental impacts of residue
				removal;
						(C)development of
				economically useful biobased byproducts; and
						(D)the facilitation
				of economic diversification in rural
				communities.
						.
				(c)Authorization
			 of appropriationsSection
			 9011(j)(1)(C) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8109(j)(1)(C)) is amended by striking 2010 and inserting
			 2015.
				110.Research and
			 demonstration grants for biochar production systemsTitle IX of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8101 et seq.) is amended by adding at the end
			 the following:
				
					9012.Research and demonstration grants for
				biochar production systems
						(a)Definition of biocharIn this
				section, the term biochar means charcoal or biomass-derived black
				carbon that is added to soil to improve soil fertility, nutrient retention, and
				carbon sequestration.
						(b)GrantsThe Secretary shall
				award competitive grants to eligible entities to assist in paying the cost of
				research and development to develop and commercialize biochar production
				systems on multiple scales (including on a single farm, local community, and
				cooperative scale), with a goal of creating production systems that maximize
				the coproduction of renewable energy and biochar for use as a soil
				enhancement.
						(c)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall be an eligible entity described in section 9003(d).
						(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $10,000,000 for each of fiscal years 2008 through
				2012.
						.
			111.Strategic
			 biofuel feedstock reserveTitle IX of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8101 et seq.) (as amended by section 110) is
			 amended by adding at the end the following:
				
					9013.Strategic
				biofuel feedstock reserve
						(a)DefinitionsIn
				this section:
							(1)Eligible
				commodityThe term eligible commodity means a
				biofuel feedstock that is produced in the United States.
							(2)Feedstock
				reserveThe term feedstock reserve means the sum of
				all eligible commodities stored by producers in accordance with subsection
				(b)(2).
							(3)ProducerThe
				term producer has the meaning given the term in section
				1001.
							(b)ProgramThe
				Secretary shall carry out a strategic biofuel feedstock reserve program under
				which the Secretary shall—
							(1)purchase eligible
				commodities from producers; and
							(2)store the
				eligible commodities with the producers.
							(c)Purchases
							(1)In
				generalThe Secretary shall purchase an eligible commodity at
				commercial rates in order to establish, maintain, or enhance the feedstock
				reserve in any case in which, as determined by the Secretary—
								(A)the eligible
				commodity is in abundant supply;
								(B)there is need for
				adequate carryover stocks to ensure a reliable supply of the eligible
				commodities to meet renewable energy demands;
								(C)the average price
				of the eligible commodity in a county is less than 100 percent of the
				applicable loan rate for a nonrecourse marketing assistance loan made available
				under subtitle B of title I; and
								(D)the purchase is
				necessary to ensure an adequate supply of a renewable fuel in the
				marketplace.
								(2)LimitationPurchases
				by the Secretary under paragraph (1) shall be limited to—
								(A)the type and
				quantity of an eligible commodity necessary to provide for not more than 1 year
				of estimated use for renewable energy purposes; and
								(B)quantities of an
				eligible commodity for research and development of renewable fuels.
								(d)Sale of
				stocksAn eligible commodity shall not be sold from the feedstock
				reserve unless—
							(1)the average
				market price of the eligible commodity in the United States is not less than
				the applicable loan rate for a nonrecourse marketing assistance loan made
				available under subtitle B of title I; and
							(2)the eligible
				commodity will be used to produce renewable energy.
							(e)Storage
				paymentsPayments made by the Secretary for the storage of an
				eligible commodity shall reflect local commercial storage rates.
						(f)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this section for each of fiscal years 2008
				through
				2012.
						.
			IIDirect payments
			 for value-added and renewable energy enterprises
			201.Direct
			 payments for value-added and renewable energy enterprisesTitle IX of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8101 et seq.) (as amended by section 111) is
			 amended by adding at the end the following:
				
					9014.Direct
				payments for value-added and renewable energy enterprises
						(a)DefinitionsIn
				this section:
							(1)ProducerThe
				term producer has the meaning given the term in section
				1001.
							(2)Qualified
				value-added enterpriseThe term qualified value-added
				enterprise means a value-added or renewable energy business enterprise
				that—
								(A)(i)adds value to an
				agricultural product (including ethanol, methanol, electrical power, biodiesel,
				wind, building materials, lubricants, soil amendments such as biochar, bio-oils
				or biogases, and adhesives); or
									(ii)improves the production of an
				agricultural commodity through efficiency gains or environmental
				benefits;
									(B)is located in a
				rural area (as defined in section 343(a) of the Consolidated Farm and Rural
				Development Act (7 U.S.C. 1991(a)); and
								(C)is certified by
				the Secretary.
								(b)ProgramThe
				Secretary shall carry out a program under which the Secretary shall provide
				direct payments to producers to match the equity investment of the producers in
				qualified value-added enterprises.
						(c)AmountA
				direct payment described in subsection (b) shall not exceed $10,000.
						(d)Use of
				fundsA producer may use funds received under this section only
				to invest in qualified value-added enterprises located in the same region as
				the producer.
						(e)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this section for each of fiscal years 2008
				through
				2012.
						.
			IIIConservation
			301.Conservation
			 security program
				(a)In
			 generalSection 1238A(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3838a(a)) is amended by striking
			 2011 and inserting 2012.
				(b)Technical
			 assistanceSection 1238C(g)
			 of the Food Security Act of 1985 (16 U.S.C. 3838c(g)) is amended by striking
			 2007 and inserting 2012.
				(c)Biomass
			 feedstock pilot programSubchapter A of chapter 2 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3838 et seq.) is amended
			 by adding at the end the following:
					
						1238D.Biomass
				feedstock pilot program
							(a)DefinitionsIn
				this section:
								(1)Biomass
									(A)In
				generalIn this section, the term biomass means any
				biological matter that is available on a renewable or recurring basis.
									(B)InclusionsThe
				term biomass includes—
										(i)agricultural
				crops and trees;
										(ii)wood and wood
				wastes and residues;
										(iii)plants
				(including aquatic plants);
										(iv)grasses;
										(v)residue;
										(vi)fibers;
				and
										(vii)animal waste,
				municipal waste, and other waste material.
										(2)Local
				areaThe term local area means an area that is
				physically located within a 75-mile radius of an existing or proposed
				biorefinery.
								(b)ProgramThe
				Secretary shall carry out a pilot program under which the Secretary shall offer
				to enter into conservation security contracts with eligible producers
				(including agricultural producers, ranchers, and forest landowners) in a local
				area that produce biomass feedstocks using methods that enhance soil, water,
				and air quality and conserve natural
				resources.
							.
				(d)Biochar
			 demonstration projectsSubchapter A of chapter 2 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3838 et seq.) (as amended
			 by subsection (c)) is amended by adding at the end the following:
					
						1238E.Biochar
				demonstration projects
							(a)Definition of biocharIn this
				section, the term biochar means charcoal or biomass-derived black
				carbon that is added to soil to improve soil fertility, nutrient retention, and
				soil carbon sequestration.
							(b)Demonstration
				projectsIn carrying out the conservation security program under
				this subchapter, the Secretary shall carry out demonstration projects that
				demonstrate, on a farm-scale and local agricultural cooperative-scale, the
				advantages of using biochar production systems (including pyrolysis and
				thermocombustion systems) to improve renewable energy production and protect
				and enhance soil quality.
							(c)Use of biochar
				To generate agricultural credits for carbon trading
								(1)In
				generalThe Secretary shall carry out demonstration projects
				under this section in a manner that demonstrates the manner in which biochar
				may be used to generate agricultural credits for carbon trading in any
				greenhouse gas emissions reduction program.
								(2)Sources of
				greenhouse gas emissions reductionsIn carrying out this
				subsection, the Secretary shall, to the maximum extent practicable, demonstrate
				that greenhouse gas emissions reductions can be achieved from—
									(A)fossil fuel
				displacement through on-farm production of bioenergy using a biochar production
				system;
									(B)the building of
				stable soil sinks, using biochar; and
									(C)reduced nitrous
				oxide emissions associated with—
										(i)the impact of
				biochar in soils; and
										(ii)reductions in
				nitrogen fertilizer requirements due to greater fertilizer efficiencies with
				biochar applications.
										(3)High-priority
				research and demonstrationIn carrying out this subsection, the
				Secretary shall, to the maximum extent practicable, promote high-priority
				research and demonstration by—
									(A)in the case of
				biochar production and commercialization—
										(i)producing a
				consistent, high-quality biochar product and an analysis of the properties,
				chemical structure, and performance of biochar in different soil types;
										(ii)optimizing
				coproduction of biochar and bioenergy; and
										(iii)scaling up of
				biochar production;
										(B)in the case of
				biochar behavior in the environment, analyzing—
										(i)biochar
				performance by soil type, feedstock, and production method; and
										(ii)application
				rates and effects in soils; and
										(C)in the case of
				economic and life-cycle issues, analyzing—
										(i)the full
				production costs versus the economic benefits of biochar;
										(ii)the impact of
				biochar on greenhouse gas emissions, including the performance of biochar in
				carbon markets;
										(iii)the
				availability of feedstocks or competition of biochar with other
				biofuels;
										(iv)the impact of
				biomass removal on soil quality and erosion;
										(v)the potential to
				reduce fertilizer use, greenhouse gas emissions, nutrient leaching, and
				run-off; and
										(vi)the potential to
				reduce water pollution from feedlot runoff by capturing ammonia as a valuable
				addition to agricultural charcoal.
										(d)FundingOf
				the funds that are made available to carry out this subchapter, the Secretary
				shall use to carry out this section not less than $20,000,000 for each of
				fiscal years 2008 through
				2012.
							.
				302.Environmental
			 quality incentives program
				(a)In
			 generalSection 1240B(a)(1)
			 of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(a)(1)) is amended by
			 striking 2010 and inserting 2012.
				(b)Allocation of
			 fundingSection 1240B(g) of the Food Security Act of 1985 (16
			 U.S.C. 3839aa–2(g)) is amended—
					(1)by striking
			 For each of fiscal years 2002 through 2007 and inserting the
			 following:
						
							(1)Livestock
				productionFor each of fiscal years 2002 through
				2012
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)Bioenergy
				productsFor each of fiscal years 2008 through 2012, the
				Secretary may use funds made available to carry out this chapter to facilitate
				practices relating to the production of bioenergy products, including by
				assisting producers—
								(A)to install
				biodigesters, biogasifiers, or biochar production units;
								(B)to conserve
				water;
								(C)to control
				erosion;
								(D)to improve
				wildlife habitat; and
								(E)to enhance soil
				quality.
								.
					(c)Ground and
			 surface water conservationSection 1240I(c)(1)(C)) of the Food
			 Security Act of 1985 (16 U.S.C. 3839aa–9(c)(1)(C)) is amended by striking
			 2007 and inserting 2012.
				303.Funding and
			 administrationSection 1241(a)
			 of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended in the matter
			 preceding paragraph (1) by striking 2007 and inserting
			 2012.
			IVClean energy
			 practices
			401.Flexible fuel
			 vehiclesTitle IX of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8101 et seq.) (as amended
			 by section 201) is amended by adding at the end the following:
				
					9015.Flexible fuel
				vehicles
						(a)DefinitionsIn
				this section:
							(1)Flexible fuel
				vehicleThe term
				flexible fuel vehicle means—
								(A)a GEM flex fuel vehicle; and
								(B)a vehicle
				warranted by the manufacturer of the vehicle to operate on biodiesel.
								(2)GEM flex fuel
				vehicle
								(A)In
				generalThe term GEM flex fuel vehicle means a motor
				vehicle warranted by the manufacturer of the vehicle to operate on gasoline,
				E85, and M85.
								(B)Related
				definitionsIn subparagraph (A):
									(i)E85The
				term E85 means a fuel blend containing 85 percent ethanol and 15
				percent gasoline, by volume.
									(ii)M85The
				term M85 means a fuel blend containing 85 percent methanol and 15
				percent gasoline, by volume.
									(b)Use of flexible
				fuel vehiclesBeginning not
				later than 180 days after the date of enactment of this section, the Secretary
				shall ensure that all vehicles purchased or leased by the Department of
				Agriculture are flexible fuel vehicles that, to the maximum extent practicable,
				use biobased
				fuels.
						.
			VResearch,
			 development, and education
			501.High-priority
			 research and extension initiatives
				(a)High-priority
			 research and extension areasSection 1672(e) of the Food,
			 Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(e)) is amended
			 by adding at the end the following:
					
						(46)Biochar
				researchResearch grants may be made under this section to
				promote—
							(A)biochar
				technology for adding charcoal or biomass-derived black carbon to soil to
				improve soil fertility, nutrient retention, and carbon sequestration;
				and
							(B)the movement of
				the technology from a pre-commercial to a fully-commercialized
				state.
							.
				(b)FundingSection
			 1672(h) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 5925(h)) is amended by striking 1999 through 2007 and inserting
			 2008 through 2012, of which not less $20,000,000 shall be used each
			 fiscal year to make grants described in subsection (e)(46).
				502.Research and
			 developmentTitle IX of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101 et seq.) (as
			 amended by section 401) is amended by adding at the end the following:
				
					9016.Research and
				development of renewable energy
						(a)In
				generalThe Secretary, in
				conjunction with the Colorado Renewable Energy Collaboratory, shall carry out a
				research and development program relating to renewable energy—
							(1)to conduct
				research on and develop high-quality energy crops that—
								(A)have high energy
				production values;
								(B)are cost
				efficient for producers and refiners;
								(C)are well suited
				to high yields with minimal inputs in arid and semiarid regions; and
								(D)are regionally
				appropriate;
								(2)to conduct
				research on and develop biorefining and biofuels through multidisciplinary
				research, including research relating to—
								(A)biochemical
				engineering;
								(B)process
				engineering;
								(C)thermochemical
				engineering;
								(D)product
				engineering; and
								(E)systems
				engineering;
								(3)to develop
				cost-effective methods for the harvesting, handling, transport, and storage of
				cellulosic biomass feedstocks;
							(4)to conduct
				research on and develop fertilizers from biobased sources other than
				hydrocarbon fuels;
							(5)to develop
				energy- and water-efficient irrigation systems;
							(6)to research and
				develop water-efficient biofuel production technologies;
							(7)to research and
				develop additional biobased products;
							(8)in cooperation
				with the Department of Energy and the Department of Defense, to develop storage
				technologies for wind- and solar-generated power for small-scale and
				utility-scale generation facilities; and
							(9)in cooperation
				with the Department of Energy, to research fuel cell technologies for use in
				farm, ranch, and rural applications.
							(b)Funding
							(1)Mandatory
				funds
								(A)TransferIn
				addition to any other funds made available under paragraph (2), beginning on
				October 1, 2007, and on each October 1 thereafter through October 1, 2011, out
				of any funds in the Treasury not otherwise appropriated, the Secretary of the
				Treasury shall transfer to the Secretary, $5,000,000 to carry out this section,
				to remain available until expended.
								(B)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				subparagraph (A), without further appropriation.
								(2)Authorization
				of appropriationsIn addition to any other funds made available
				under paragraph (1), there are authorized to be appropriated—
								(A)$110,000,000 to
				the Under Secretary for Research, Education, and Economics, acting through the
				Agricultural Research Service, for cellulosic biofuel research for each of
				fiscal years 2008 through 2012;
								(B)$110,000,000 to
				the Secretary and the Secretary of Energy for the development of smaller-scale
				biorefineries and biofuel plants for each of fiscal years 2008 through 2012;
				and
								(C)such sums as are
				necessary to carry out this
				section.
								.
			503.Renewable
			 energy research, education, and educational programTitle IX of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8101 et seq.) (as amended by section 502(a))
			 is amended by adding at the end the following:
				
					9017.Renewable
				energy research, education, and educational program
						(a)In
				generalThe Secretary, in
				cooperation with the Administrator of the Environmental Protection Agency and
				the Secretary of Energy, shall establish a program under which the Secretary
				shall—
							(1)establish a
				standardized protocol for market-based trading of greenhouse gas emissions
				reductions from soil carbon sequestration, based on existing technologies to
				measure, monitor, and verify soil carbon sequestration and increases in soil
				carbon stocks associated with agricultural management practices;
							(2)revise the
				standardized protocols established under paragraph (1) as necessary and as
				technological advancements warrant, to ensure full market participation and
				remuneration for those credits in market-based greenhouse gas emissions
				reduction programs;
							(3)provide
				information to agricultural producers concerning the economic (including
				market-based sale and trading opportunities) and environmental benefits of
				conservation and management practices that increase soil carbon sequestration;
				and
							(4)provide grants to—
								(A)land-grant colleges and universities (as
				defined in section 9011(b))—
									(i)to develop renewable energy and value-added
				curricula that provide training for individuals pursuing careers in the
				renewable energy field (including individuals majoring in renewable energy
				engineering);
									(ii)to provide
				extension services relating to renewable energy; and
									(iii)to encourage
				cellulosic biofuel research; and
									(B)nonprofit organizations to educate fleet
				operators and the public about the benefits of biodiesel and other renewable
				fuels.
								(b)Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				section.
						.
			504.Renewable
			 electricity and renewable fuels research and developmentTitle IX of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8101 et seq.) (as amended by section 503) is
			 amended by adding at the end the following:
				
					9018.Renewable
				electricity and renewable fuels research and development
						(a)Joint research
				with the Department of Energy
							(1)National
				goalIt is a goal of the United States that by calendar year
				2025, the costs of producing electricity in the United States from renewable
				resources shall be reduced by at least 45 percent from the cost of producing
				electricity from renewable resources as of the date of enactment of this
				section.
							(2)StudyThe
				Secretary and the Secretary of Energy (referred to in this subsection as the
				Secretaries) shall jointly carry out a study that—
								(A)identifies
				research, development, demonstration, and deployment steps necessary to achieve
				the national goal described in paragraph (1);
								(B)comprehensively
				examines the infrastructure needs of the renewable fuels sector, including a
				study of biofuel pipeline needs and feasibility;
								(C)assesses the
				water requirements necessary to produce and process biobased and renewable
				energy feedstocks from agricultural production, forestry, and waste;
								(D)determines
				whether adequate water resources are projected to be available to meet—
									(i)the requirements
				described in subparagraph (C); and
									(ii)current and
				projected drinking water, sanitation, and ecosystem needs;
									(E)identifies best
				practices to maximize water efficiency; and
								(F)quantifies and
				verifies the carbon sequestration benefits of various bioenergy and
				agricultural crops and practices, including the development of models to
				estimate the carbon sequestration benefits for different crops on different
				soils.
								(3)ReportNot
				later than 3 years after the date of enactment of this section, and every 3
				years thereafter, the Secretaries shall submit to Congress a report that
				includes—
								(A)the progress of
				the Secretaries in meeting the national goal described in paragraph (1);
								(B)any
				recommendations of the Secretaries to ensure that the national goal is met;
				and
								(C)the results of
				the study carried out under paragraph (2), including recommendations—
									(i)to ensure
				delivery of adequate renewable fuels and feedstocks to the market; and
									(ii)to ensure the
				availability of adequate water resources.
									(b)Additional
				research and developmentThe Secretary shall carry out a research
				and development program under which the Secretary shall study—
							(1)the use of
				alternative, renewable feedstocks and power sources, including livestock waste,
				to produce biofuels;
							(2)methods to
				sustainably increase agricultural and forestry crop energy yields while
				enhancing environmental benefits, in particular improving soil quality and air
				quality;
							(3)methods of
				developing small-scale and distributed renewable energy technologies;
							(4)biochar, animal
				agriculture residues, and other potential non-fossil-fuel-based, renewable
				fertilizers to integrate energy production or agricultural management practices
				with enhanced soil quality and long-term carbon sequestration;
							(5)the development
				of efficient and environmentally-sensitive harvesting equipment, including as
				1-pass equipment, for agricultural production and forestry;
							(6)the use of algae
				for the production of biodiesel and other biobased fuels and energy;
							(7)the use of
				biotechnology, under acceptable protocols, to develop and deploy high-yielding
				or easily-fermentable biomass energy feedstocks or syngas derived from biomass
				energy feedstocks; and
							(8)methods to
				develop and deploy distributed or portable biomass feedstock processing
				systems.
							(c)Safety
				protocolsThe Secretary shall carry out a program under which the
				Secretary provides coordination, outreach, and technical assistance to develop
				protocols for—
							(1)the safe
				introduction of new biomass energy feedstocks, including by allowing crop
				testing to determine local compatibility while protecting existing agriculture
				and habitats;
							(2)the safe disposal
				of livestock and poultry carcasses, including alternative uses; and
							(3)the
				environmentally-sound production of feedstocks and use wastes for energy
				production.
							(d)Funding
							(1)In
				generalOn October 1, 2007, and on each October 1 thereafter
				through October 1, 2011, out of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the
				Secretary—
								(A)$120,000,000 to
				carry out subsection (a);
								(B)$120,000,000 to
				carry out subsection (b); and
								(C)$60,000,000 to
				carry out subsection (c).
								(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				paragraph (1), without further appropriation.
							(3)Availability of
				fundsFunds transferred under paragraph (1) shall remain
				available until
				expended.
							.
			VIFarm and rural
			 applications for plug-in electric drive vehicles
			601.Farm and rural
			 applications for plug-in electric drive vehicles
				(a)DefinitionsIn
			 this section:
					(1)Plug-in
			 electric drive vehicleThe term plug-in electric drive
			 vehicle means a precommercial vehicle that—
						(A)draws motive
			 power from a battery of at least 4 kWh;
						(B)can be recharged
			 from an external source of electricity for motive power; and
						(C)is a light-duty,
			 medium-duty, or heavy-duty on-road or nonroad vehicle.
						(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
					(b)EstablishmentThe
			 Secretary, after consultation with the Secretary of Energy, shall establish a
			 competitive demonstration program to provide grants on a cost-shared basis to
			 State governments, local governments, air pollution control districts, private
			 or nonprofit entities, and any combinations of those entities, to carry out a
			 projects to demonstrate farm and rural applications for plug-in electric drive
			 vehicles.
				(c)ApplicationsThe
			 Secretary shall establish requirements for applications for grants under this
			 section, including, at a minimum, a requirement that an applicant shall
			 describe the means by which the applicant will collect and summarize data for
			 dissemination to the Department, other grantees, and the public, on—
					(1)vehicle and
			 component performance, including performance of the battery, energy management,
			 and charging systems, under various driving speeds, trip ranges, traffic, and
			 other driving conditions;
					(2)vehicle and
			 component costs, including acquisition, operating, and maintenance
			 costs;
					(3)vehicle
			 emissions, including emissions of greenhouse gases; and
					(4)petroleum
			 displacement as a result of the project.
					(d)SolicitationNot
			 later than 180 days after the date of enactment of this Act, and annually
			 thereafter, the Secretary shall solicit proposals to demonstrate plug-in hybrid
			 electric vehicles.
				(e)Selection
			 criteria
					(1)PriorityIn
			 providing grants under this section, the Secretary shall—
						(A)take into
			 consideration the experience of each applicant with respect to plug-in hybrid
			 electric vehicles; and
						(B)give priority to
			 applicants that—
							(i)demonstrate a
			 path to commercialization for the vehicles demonstrated; and
							(ii)are likely to
			 make a significant contribution to the advancement of the technology and
			 production in the United States.
							(2)ScopeThe
			 Secretary shall ensure that projects carried out using a grant provided under
			 this section—
						(A)demonstrate the
			 operation of plug-in hybrid vehicles under various driving speeds, trip ranges,
			 driving conditions, climate conditions, and topography conditions;
						(B)demonstrate
			 light-, medium-, and heavy-duty vehicles with a variety of battery and
			 engine-turn-on control systems;
						(C)demonstrate
			 plug-in hybrid vehicles in a variety of applications, including—
							(i)farm equipment
			 applications;
							(ii)rural school bus
			 applications;
							(iii)mass market
			 passenger and light-duty truck applications in rural areas; and
							(iv)fleet
			 applications in rural areas;
							(D)demonstrate
			 vehicles from original equipment manufacturers, Tier I suppliers, or other
			 entities capable of achieving commercialization of the technology; and
						(E)provide an
			 opportunity for innovation and creativity from small and breakthrough
			 technology companies.
						(f)Other
			 requirements
					(1)Continuing
			 eligibilityAn applicant that has received a grant under this
			 section for a fiscal year—
						(A)may submit to the
			 Secretary an application under this section for a subsequent fiscal year;
			 but
						(B)shall receive
			 grants for an aggregate amount of not more than $20,000,000 for the period of
			 fiscal years 2008 through 2013.
						(2)InformationThe
			 Secretary shall ensure that nonproprietary information, test data,
			 specifications, and other information obtained by participants in the program
			 under this section are—
						(A)shared among
			 participants in the program; and
						(B)made available to
			 other interested parties, including applicants of the program.
						(3)Certain
			 applicantsA battery manufacturer that proposes to supply to an
			 applicant for a grant under this section for use in a plug-in hybrid vehicle a
			 battery with a capacity of greater than 1 kilowatt-hour shall—
						(A)ensure that the
			 applicant includes in the application a description of the price of the battery
			 per kilowatt hour;
						(B)on approval by
			 the Secretary of the application, publish, or permit the Secretary to publish,
			 the price described in subparagraph (A); and
						(C)for any order
			 received by the battery manufacturer for at least 1,000 batteries, offer the
			 batteries at that price.
						(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $60,000,000 for each of fiscal years 2008 through 2012, of
			 which $20,000,000 shall be available only for use in providing grants to local
			 and municipal units of government.
				
